          Case 2:17-cv-02239-APG-EJY Document 39 Filed 09/02/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CHRISTOPHER D. MACK,                                    Case No.: 2:17-cv-02239-APG-EJY

 4          Plaintiff                                        Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                    [ECF Nos. 34, 36]
 6 ROMERO ARANAS, et al.,

 7          Defendants

 8         On July 29, 2020, Magistrate Judge Youchah recommended that I deny plaintiff

 9 Christopher Mack’s motion to amend to the extent he seeks (1) to add three new Doe defendants

10 and (2) money damages against the defendants in their official capacities. ECF No. 36. Mack

11 did not file an objection. Thus, I am not obligated to conduct a de novo review of the report and

12 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

13 determination of those portions of the report or specified proposed findings to which objection is

14 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

15 district judge must review the magistrate judge’s findings and recommendations de novo if

16 objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Youchah’s report and recommendation

18 (ECF No. 36) is accepted and the plaintiff’s motion to amend (ECF No. 34) is GRANTED in

19 part as set forth in Judge Youchah’s order (ECF No. 36). The motion to amend is denied to the

20 extent the amended complaint seeks to add three new Doe defendants or asserts “official

21 capacity” claims for money damages. Those allegations are dismissed with prejudice.

22         DATED this 2nd day of September, 2020.

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
